COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  §
 TOMAS GUTIERREZ,                                               No. 08-19-00085-CV
                                                  §
                  Appellant,                                      Appeal from the
                                                  §
 v.                                                              143rd District Court
                                                  §
                                                              of Reeves County, Texas
 MARY JANE RIOS,                                  §
                                                              (TC# 17-05-21962-CVR)
                  Appellee.                       §

                                             §
                                           ORDER

       Pending before the Court is a motion to withdraw as counsel filed by James Lucas. The

motion is GRANTED. The Court has changed its records to reflect that only Mr. Parker Johnson

will be receiving notices on behalf of the Appellant.

       IT IS SO ORDERED this 9th day of July, 2021.

                                             PER CURIAM

Before Rodriguez, C.J., Palafox and Alley, JJ.